Reasons for Allowance
Claims 1-4 are allowed
	The prior art does not teach or suggest a grain-oriented electrical steel sheet comprising an amorphous oxide layer formed on a steel sheet, the steel sheet including, as a chemical composition, by mass%, C: 0.085% or less, Si: 0.80% to 7.00%, Mn: 1.50% or less, acid-soluble Al: 0.065% or less, S: 0.013% or less, Cu: 0% to 0.80%, N: 0% to 0.012%, P: 0% to 0.50%, Ni: 0% to 1.00%, Sn: 0% to 0.30%, Sb: 0% to 0.30%, and a remainder of Fe and impurities, and a NSIC value of a surface is 4.0% or more, the NSIC value being obtained by measuring an image clearness of the surface using an image clearness measuring device.  Further there is insufficient evidence such that one of ordinary skill in the art would have expected prior art oriented steel sheets to inherently possess the claimed combination proportions and NSIC value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/Primary Examiner, Art Unit 1784